Case 19-11938-LSS   Doc 426-3   Filed 08/26/21   Page 1 of 6




                    EXHIBIT B
Case 19-11938-LSS   Claim 94-1 Doc
           Case 19-11938-LSS   Filed426-3
                                     03/20/20
                                            FiledDesc Main Document
                                                  08/26/21  Page 2 of 6 Page 1 of 5
Case 19-11938-LSS   Claim 94-1 Doc
           Case 19-11938-LSS   Filed426-3
                                     03/20/20
                                            FiledDesc Main Document
                                                  08/26/21  Page 3 of 6 Page 2 of 5
Case 19-11938-LSS   Claim 94-1 Doc
           Case 19-11938-LSS   Filed426-3
                                     03/20/20
                                            FiledDesc Main Document
                                                  08/26/21  Page 4 of 6 Page 3 of 5
Case 19-11938-LSS   Claim 94-1 Doc
           Case 19-11938-LSS   Filed426-3
                                     03/20/20
                                            FiledDesc Main Document
                                                  08/26/21  Page 5 of 6 Page 4 of 5
Case 19-11938-LSS   Claim 94-1 Doc
           Case 19-11938-LSS   Filed426-3
                                     03/20/20
                                            FiledDesc Main Document
                                                  08/26/21  Page 6 of 6 Page 5 of 5
